Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regard to claims 23-24, it is unclear what “circumferentially separated” means.  The separation is circular?  The ends are on separate sides of the circle?  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 11, 13-15, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley (2010/0234967A1) in view of Johnson (2011/0136376A1).

In regard to claim 1, Whiteley teaches a prosthetic wrist 3 comprising: 
a body (3m, 3a, 3b) extending along an axis from a proximal end to a distal end (fig 4-5), the proximal end configured to couple with a prosthetic socket 1 of a user and the distal end configured to couple with a prosthetic hand 2 (fig 2); 
a first actuator 3j coupled with the body 3m,a,b (fig 5) and configured to rotate the prosthetic hand when the prosthetic wrist is coupled with the prosthetic hand [0037].
However, Whiteley does not teach the coupling as claimed. 
Johnson teaches a coupling (fig 8-12) comprising an expanding ring 64 extending circumferentially about and compressed onto the body (attaches around body 50, which will attach to and become part of the body when combined with Whiteley’s invention) providing an expansive circumferential barrier to the body and configured to expand (expands when lever 57 is released, fig 12), wherein the expanding ring 64 is circumferentially continuous around at least a portion of an outer surface of the body (fig 8).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Johnson’s coupling in place of the coupling of Whiteley because the coupling of Johnson allows segments to more readily be attached in a simple manner with a weather tight seal (to change out various terminal devices) [0005].  
In regard to claim 2, Whiteley meets the claim limitations as discussed in the rejection of claim 1, but does not teach the coupling as claimed.  Johnson further teaches the coupling (fig 8-12) is attached to an outer portion of the body (attached to outer portion of body 50, which will be part of the body of Whiteley when Johnson’s coupling is used in place of the coupling of Whitely).  In regard to claim 4, Whiteley meets the claim limitations as discussed in the rejection of claim 1, but does not teach the coupling as claimed.  Johnson further teaches the expanding ring 64 extends at least partially around the body (around body of Johnson 50, which will be part of the body of Whiteley when Johnson’s coupling is used in place of Whiteley’s coupling) and is configured to have an increased width in an expanded configuration as compared to an unexpanded configuration (fig 12, when lever 57 is released the ring expands).  In regard to claim 5, Whiteley meets the claim limitations as discussed in the rejection of claim 1, but does not teach the coupling as claimed.  Johnson further teaches wherein the expanding ring 64 extends at least partially around the body (body of Johnson 50, which becomes part of the body of Whiteley when Johnson’s coupling is used in place of Whiteley’s) and is configured to have an increased circumference in an expanded configuration as compared to an unexpanded configuration (fig 12, when lever 57 is released the ring 64 expanded).   In regard to claim 8, Whiteley meets the claim limitations as discussed in the rejection of claim 1, but does not teach the coupling as claimed.  Johnson further teaches a second actuator 57 configured to move the coupling from an unexpanded configuration to an expanded configuration (lever 57 moves 54 and 64 into an unexpanded configuration as shown in fig 8-12).  In regard to claim 11, Whiteley meets the claim limitations as discussed in the rejection of claim 1, further comprising a pressure ring 54 extending at least partially around the body (around body 50 as shown in fig 8-12), the second actuator 57 configured to cause movement of the pressure ring 54, wherein movement of the pressure ring 54 causes the expanding ring to expand (fig 10; when 57 is released then 54 and 64 expand so the wrist can detach).  
In regard to claim 13, Whiteley teaches a prosthetic wrist 3 comprising: 
a body (3m,a,b) extending along an axis (interpreted as the vertical axis) from a proximal end to a distal end (interpreted as a vertical axis), 
the proximal end configured to couple with a prosthetic socket 1 of a user and the distal end configured to couple with a prosthetic hand 2 (see fig 2);
 a first actuator 5j (motor) coupled with the body (3m,a,b) and configured to rotate the prosthetic hand when the prosthetic wrist is coupled with the prosthetic hand. [0037]
However, Whiteley does not teach the expanding ring as claimed.
Johnson teaches an expanding ring 54 at least partially surrounding and compressed onto the body (fig 8 compressed onto body 52; body 52 will be part of the body of Whiteley when one coupling is substituted for the other) and configured to at least partially expand from a first location to a second location that is farther from the axis (vertical axis) than the first location (interpreted as expanding outwards or horizontally; see fig 12, expands outwards), wherein the expanding ring 54 is circumferentially continuous around at least a portion of an outer surface of the body (fig 8, 54 is continuous around at least a portion of the outer surface of its body 52).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the coupling of Johnson in place of the coupling of Whiteley because the coupling allows segments to more readily be attached in a simple manner with a weather tight seal (to change out various terminal devices) [0005].  In regard to claims 14-15, Whiteley meets the claim limitations as discussed in the rejection of claim 13, but does not teach the expanding ring.  Johnson further teaches a second actuator 57 configured to cause the expanding ring 64 is configured to at least partially expand in a radial direction (fig 8-12; expands outwards when lever 57 is opened) to the second location.  In regard to claim 23, Whiteley meets the claim limitations as discussed in the rejection of claim 1, wherein the expanding ring 64 extends circumferentially from a first end to a second end, and the first end is circumferentially separated from the second end (fig 10; the ring 64 has some thickness).  In regard to claim 24, Whiteley meets the claim limitations as discussed in the rejection of claim 13, wherein the expanding ring 64 extends circumferentially from a first end to a second end, and the first end is circumferentially separated from the second end (fig 10; the ring 64 has some thickness).   
Allowable Subject Matter
Claims 6-7, 9, 12, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 21-22 are allowed.
“Axially” is interpreted to mean along an axis (such as in a linear manner, not radially).  

Response to Arguments
In regard to the 103(a) rejection of claims 1-6, 8, 10 and 13-16 as unpatentable over Whitely (2010/0234967A1) in view of Gill (2017/0281368A1), the applicant’s amendments and arguments have been fully considered but are directed toward new claim limitations which have been addressed above.  
In regard to the 103(a) rejection of claims 1-6, 8, 10 and 13-16 as unpatentable over Whitely (2010/0234967A1) in view of Gill (2017/0281368A1), the applicant’s arguments have been fully considered but are all directed toward new claim limitations which have been addressed above.
Claims 7, 9, 11-12 and 17-18 were indicated objected to as being dependent upon a rejected base claim.  None of these claims have been rolled up properly into an independent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774